OLSZEWSKI, Judge:
This matter comes before this Court en banc on appeal from an order of the lower court granting appellees’ motion for judgment on the pleadings. Appellant asks us to decide whether an uninsured owner-operator may receive uninsured motorist benefits from an assigned claims plan insurer. In a companion case, we answered this question in the negative. We refer appellant to the case of Brown v. Travelers Insurance Company, 355 Pa.Super. 535, 513 A.2d 1051 (1986).
Order affirmed.
BROSKY, J., files dissenting opinion.